KAREN LeCRAFT HENDERSON, Circuit Judge,
dissenting:
I disagree with the majority’s interpretation of the Foreign Trade Antitrust Improvements Act (FTAIA), 15 U.S.C. § 6a, and, consequently, with its disposition of this appeal.1 The majority decides whether a court has jurisdiction over claims asserted by a plaintiff in one action by reference to a hypothetical claim another party could, perhaps, raise in some other proceeding. This seems a peculiar notion. The more natural reading of the statutory language, I believe, is the narrower one adopted by the district court below and by the Fifth Circuit in Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420 (5th Cir.2001), under which the phrase “gives rise to a claim” refers to the claim advanced by the plaintiff in the action before the court. This reading, to me, reflects the Congress’s “unambiguously expressed intent” under Chevron USA Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43, 104 S.Ct. 2778, 2781-82, 81 L.Ed.2d 694 (1984). It is also consistent with the legislative history that the majority cites.
The Fifth Circuit’s narrower construction is unambiguously supported by the House Report’s declaration that “the ‘effect’ providing the jurisdictional nexus must also be the basis for the injury alleged under the antitrust laws.” H.R. Rep. No. 97-686, at 11-12 (emphasis added); see maj. op. at 345. The plain meaning of this statement is not undercut, as the majority contends, by the two sentences that follow; they simply explain that, so long as “the basis of the claim has had the requisite impact on the domestic or import commerce of the United States,”2 the claim does not fail simply *361because “the impact of the illegal conduct” is not “experienced by the injured party within the United States.” H.R. Rep. No. 97-686, at 12; see maj. op. at 852-53. Another excerpt the majority quotes similarly explains that “[foreign purchasers should enjoy the protection of our antitrust laws in the domestic marketplace, just as our citizens do” so long as “the conduct has the requisite effects within the United States, even if some purchasers take title abroad or suffer economic injury abroad.” See H.R. Rep. No. 97-686, at 10 (quoted in maj. op. at 354) (emphasis added). Taken together, these two excerpts make clear that neither the situs of the injury nor the nationality of the claimant is jurisdictionally dispositive so long as there is a sufficient domestic impact or effect to satisfy subsection (1) of the FTAIA. Neither excerpt purports to eliminate the requirement in subsection (2) that such domestic impact give rise to the claimed injury wherever and by whomever felt. Other of the majority’s citations likewise relate to the first prong of the jurisdictional test, in subsection (1), and so are of no assistance in construing the second prong of the test set out in subsection (2). See maj. op. at 352-54 (quoting H.R.Rep. No. 97-686, at 9-10, 11, 13). Finally, the Report expressly relies, as the majority observes, on the United States Supreme Court’s decision in Pfizer v. Government of India, 434 U.S. 308, 98 S.Ct. 584, 54 L.Ed.2d 563 (1978), but only for the broad proposition that “[t]o deny foreigners a recovery could under some circumstances so limit the deterrent effect of United States antitrust law that defendants would continue to violate our laws, willingly risking the smaller amount of damages payable only to injured domestic persons.” H.R. Rep. No. 97-686, at 10 (quoted in maj. op. at 356) (emphasis added). The Report does not suggest the deterrence policy discussed in Pfizer justifies expanding jurisdiction beyond the limits expressed in subsection (2) of the FTAIA.
Finally, I believe that our decision in Caribbean Broadcasting Sys., Ltd. v. Cable & Wireless PLC, 148 F.3d 1080 (D.C.Cir.1998), cannot be construed to support the majority’s interpretation of the FTAIA. As a textual matter, the court in Caribbean addressed only subsection (1) of the FTAIA, with nary a mention of subsection (2). Even were we to presume that the court sub silentio considered the second prong of the jurisdictional test, the plaintiffs’ allegations plainly show that, notwithstanding the majority’s contrary assertion, see maj. op. at 346, the alleged domestic effect did in fact give rise to the foreign plaintiffs anti-trust claim. In Caribbean Broadcasting the court found the foreign plaintiff had adequately alleged that (1) the defendants engaged in “anti-competitive conduct” — “namely, that the defendants made fraudulent misrepresentations to advertisers and sham objections to a government licensing agency in order to protect their monopoly” over FM radio advertising in “the market for English-language radio broadcast advertising in the Eastern Caribbean”; (2) “U.S. customers in the relevant market suffered antitrust injury, to wit, they paid excessive prices for advertising because of the unlawful actions of [the defendants]”; and (3) the foreign plaintiff “was and remains foreclosed from selling advertising to many of those U.S. companies that had purchased advertising time from [the defendant radio broadcaster].” 148 F.3d at 1087. Thus it is clear that the defendants’ fraudulent anticompetitive conduct had the effect of causing U.S. companies to advertise only with the defendants and that this effect gave rise to the foreign plaintiffs claim for lost customers.
In sum, because I believe that the plain language in subsection (2) of the FTAIA *362expressly limits jurisdiction to a claim which itself arises from the domestic antitrust effect required under subsection (1) of the statute, I respectfully dissent.

. I nonetheless agree with the majority’s determination that the district court lacked discretion to exercise supplemental jurisdiction once it had dismissed all of the appellants' claims under United States law. See maj. op. at 359.


. Notably, the word "claim” in the quoted language refers to the specific claim asserted by the injured party.